DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jeff Crook on 4/26/2022.

The application has been amended as follows: 
Amendments to the Claims:
1.	(Currently Amended) A high-volume low-pressure end effector comprising:
a connection arm comprising a housing with flexible conduits running through the housing; 
a spray head connected to the connection arm, the spray head comprising:
integral channels connected to the flexible conduits and comprising a first air channel, a second air channel, and a fluid channel; and 
a number of outlets in fluid communication with the integral channels, wherein the spray head, the number of outlets, and the integral channels form a substantially monolithic structure, and wherein the integral channels are configured to: 
connect the flexible conduits to the number of outlets;
receive air and a fluid from the flexible conduits; and 
deliver the air and the fluid to the number of outlets;
a quick-change connector configured to removably connect the high-volume low-pressure end effector to a robotic arm;
an attachment bracket configured to attach the connection arm to the connector, the attachment bracket having a first end attached to the connection arm and a second opposite end attached to the connector; and
valves positioned within the attachment bracket and configured to control a flow of the air and the fluid through the flexible conduits. 
2.	(Original) The high-volume low-pressure end effector of claim 1 wherein the number of outlets comprises a first outlet and a second outlet connected to the integral channels.
3.	(Original) The high-volume low-pressure end effector of claim 2 further comprising:
a respective nozzle and aircap for each of the first outlet and the second outlet.
4.	(Original) The high-volume low-pressure end effector of claim 2, wherein the first outlet and the second outlet are pointed ninety degrees relative to each other.
5.	(Original) The high-volume low-pressure end effector of claim 1, wherein the housing has a circular cross-section. 
6.	(Original) The high-volume low-pressure end effector of claim 1 further comprising:
fittings connecting the flexible conduits in the connection arm to the integral channels of the spray head. 
7.	(Original) The high-volume low-pressure end effector of claim 6, wherein the fittings comprise a number of air fittings and a number of fluid fittings.
8.	(Original) The high-volume low-pressure end effector of claim 7, wherein the number of air fittings comprises two air fittings per outlet, and wherein the number of fluid fittings comprises one fluid fitting per outlet. 
9.	(Original) The high-volume low-pressure end effector of claim 1, wherein the housing is a hollow metal housing.
10.	(Currently Amended) A method comprises:
providing a spray head having integral channels in fluid communication with a number of outlets disposed therein, wherein the spray head, the integral channels, and the number of outlets form a substantially monolithic structure;
supplying a fluid and air through flexible conduits running through a housing of a connection arm connected to the spray head, wherein: 
the integral channels are configured to receive the air and the fluid from the flexible conduits, and deliver the air and the fluid to the number of outlets of the spray head, wherein the integral channels comprise a first air channel, a second air channel, and a fluid channel; and 
the connection arm and the spray head are components of a high-volume low-pressure end effector; 
a quick-change connector is configured to removably connect the high-volume low-pressure end effector to a robotic arm;
an attachment bracket is configured to attach the connection arm to the connector, the attachment bracket having a first end attached to the connection arm and a second opposite end attached to the connector; and
valves are positioned within the attachment bracket and configured to control a flow of the air and the fluid through the flexible conduits; and
spraying the fluid from at least one outlet of the number of outlets and onto surfaces of an enclosure of a structure. 
12.	(Currently Amended) The method of claim 10 further comprising:
controlling a flow of the fluid and the air using the valves within [[an]] the attachment bracket of the high-volume low-pressure end effector
17.	(Currently Amended) A high-volume low-pressure end effector comprising:
an attachment bracket containing valves for air and fluid;
a connection arm comprising a hollow metal housing with flexible conduits running through the hollow metal housing, the flexible conduits carrying the air and the fluid;
fittings connecting the flexible conduits to integral channels within a spray head, the integral channels comprising a first air channel, a second air channel, and a fluid channel; 
the spray head comprising a number of outlets in fluid communication with the integral channels, wherein the integral channels are configured to deliver the fluid and the air to the number of outlets; 
the spray head, the number of outlets, and the integral channels form a substantially monolithic structure;
a quick-change connector configured to removably connect the high-volume low-pressure end effector to a robotic arm;
the attachment bracket configured to attach the connection arm to the connector, the attachment bracket having a first end attached to the connection arm and a second opposite end attached to the connector; and
the valves positioned within the attachment bracket and configured to control a flow of the air and the fluid through the flexible conduits. 
21.	(Currently Amended) A high-volume low-pressure end effector comprising:
a connection arm comprising a housing with flexible conduits running through the housing; and
a spray head comprising integral channels and a number of outlets in fluid communication with the integral channels, wherein the integral channels are connected to the flexible conduits and comprise a first air channel, a second air channel, and a fluid channel, and wherein the spray head, the number of outlets, and the integral channels form a substantially monolithic structure;
the integral channels are configured to: 
receive air and a fluid from the flexible conduits; and
deliver the air and the fluid to the number of outlets;
the number of outlets comprises a first outlet and a second outlet connected to the integral channels of the spray head;
the first outlet and the second outlet have a respective nozzle and aircap; 
the first outlet and the second outlet are pointed ninety degrees relative to each other;
a quick-change connector configured to removably connect the high-volume low-pressure end effector to a robotic arm;
an attachment bracket configured to attach the connection arm to the connector, the attachment bracket having a first end attached to the connection arm and a second opposite end attached to the connector; and
valves positioned within the attachment bracket and configured to control a flow of the air and the fluid through the flexible conduits. 
31.	(Canceled)  

Claim 1-12, 14, 16-24 and 27-30 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 3/18/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/18/2019 is fully withdrawn.  Claims 10-12, 14 and 16, directed to the method of invention II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
See board decision.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752